Case 1:18-cv-00614-LO-MSN Document 370 Filed 10/30/19 Page 1 of 1 PageID# 8179


                                                          FILED: October 30, 2019

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                                  ___________________

                                    No. 19-2203
                             (1:18-cv-00614-LO-MSN)
                               ___________________

 JANE DOE

              Plaintiff - Appellant

 v.

 FAIRFAX COUNTY SCHOOL BOARD

              Defendant - Appellee


 This case has been opened on appeal.

 Originating Court                        United States District Court for the
                                          Eastern District of Virginia at
                                          Alexandria
 Originating Case Number                  1:18-cv-00614-LO-MSN
 Date notice of appeal filed in           10/24/2019
 originating court:
 Appellant(s)                             Jane Doe
 Appellate Case Number                    19-2203
 Case Manager                             Joy Hargett Moore
                                          804-916-2702
